The writer of the opinion of the majority court does not agree with the conclusions reached therein.
It is the policy of our judicial system to have certain times for convening the various courts. Usually the time for convening the term of court is fixed by statute. When so fixed every person may take notice thereof; this is necessary for the orderly dispatch of the public business in the courts. Attorneys and litigants have notice of it, as well as the public generally. The holding of a term of court is public business, and in which the public is interested. It is one of the important branches of our system of government. It is deemed so essential to give public notice of the time of convening a term of a court of record that where the specific date is not fixed, it is invariably provided that public proclamation be made thereof by advertisement in newspapers or posting of notices, so that the public as well as litigants and attorneys may be fully apprised.
Chapter 102, Session Laws of 1910, after providing for the terms of the district court in most of the districts, then made the following provision for adjourning district courts and for calling special terms:
"The regular term of any district court may be adjourned from time to time, or sine die. by a resident judge of the district court or by any other district judge assigned and holding court in such district, but such adjournment shall be (to) a time prior to the convening of the next regular term. *Page 238 
"The regular judge, or any judge assigned, may make all orders with reference to the adjournment of the term.
"Special terms of the district court in any county in a district may be called by the resident judge of said district, by order entered of record in such court, notice of such special term to be given in at least two consecutive issues of a weekly newspaper published and of general circulation in such county, prior to the convening of such special term."
The question presented by the contention of plaintiff in error depends upon the construction of the first paragraph above quoted. The succeeding paragraphs have been quoted for the purpose of throwing what light they may upon the first paragraph. In order to get at the specific meaning of this legislative act authorizing a court to adjourn during term time, we will quote the first paragraph leaving out the parts that may refer to other things, and it would read as follows:
"The regular term of any district court may be adjourned from time to time, * * * but such adjournment shall be to a time prior to the convening of the next regular term."
This makes it necessary to construe the meaning of the phrase "from time to time" as used in this section of the statute. Webster's International Dictionary defines the word "time" as follows:
"That in which events are distinguished with reference to before and after, beginning and end; relation with reference to concurrence or succession; the measurable aspect of duration; that within which change is determined."
As used here, the first word "time" indicates the beginning of the adjournment or suspension of the court. The second word "time" indicates the end of the duration of the adjournment or suspension of court. The Legislature in using the word "time" in the first instance knew that it meant a specific, definite, fixed period, hour or day, for its event or happening, to wit: the specific, definite hour or day the court adjourned or announced its adjournment, which might be either to another time, another day, or sine die. The Legislature realized and comprehended that this time would specifically and definitely be fixed by the act of the court in doing it (adjourning). The same word "time," being again employed, evidently was intended to mean another time which would be as definitely fixed but left to the discretion of the court, which by its order would adjourn to a day certain.
If the phrase "from time to time" is to be construed so that the court may make an order adjourning the court, subject to call, or take a recess subject to call, and then all of the officials constituting the court leave the courthouse or the courtroom with no intention or expectation of transacting any further court business for an indefinite number of days, weeks, or even months, until some day the district judge happens in there and decides he will hold court, then the last part of the paragraph above quoted is absolutely meaningless. It says, "but such adjournment shall be to a time prior to the convening of the next regular term." If the adjournment or recess is subject to call, without any immediate expectation of the court resuming the transaction of business, then it could not be determined until the court was reconvened whether or not it was adjourned to a time prior to the convening of the next regular term. This would be left entirely to the wish, convenience, or caprice of the judge. The Legislature evidently did not have any intention of leaving a matter of so great importance to the public at large locked up in the bosom of the trial judge. The term having been fixed by the Legislature to convene on the first Monday in August, 1917, and that Monday being the 6th day of August, 1917, the time was definitely fixed. Court having been regularly convened, it was within the power of the trial judge, under the statute above quoted, to have the court adjourned to September 10, 1917, or to any other specific date before the 5th day of November, 1917, which was the day fixed by statute for the convening of the November term, November 5th being the first Monday in November, 1917.
It is clear that the trial judge did not have any definite idea as to what day he would expect to reconvene the August term of the district court of Okfuskee county. Neither the judge, the attorneys, the officers of the court, the litigants, nor the public had knowledge of any definite time when the court would convene for the further transaction of business, neither was there any record made from which this information could be obtained.
It is said by defendant in error that the court did not intend to adjourn the term sine die; and this is true, for the order expressly so states. But the court cannot either intentionally or unintentionally set at naught the statutes which were enacted for the expressed purpose of governing the action of the court. If it can, then we have disposed of and forever in the future dispensed with the legislative branch of our government.
We wish it strictly understood that there are of necessity many adjournments and recesses during the progress of the trial of *Page 239 
cases, and especially in the trial of cases before a jury or when a grand jury may be in session, when it would be entirely proper to take a recess subject to call and not fix any definite time. It is not necessary every time the court may take a recess or suspend the active business of the court that it announce that it will take a recess to a certain hour or minute in the day. But when a court does adjourn or take a recess, subject to call, without any immediate intention of resuming the transaction of the public business of the court at any definite time in the immediate future, and does not reconvene for days or weeks, such adjournment or recess amounts to an adjournment of the court sine die.
"Adjournment of the regular term of a county court, without fixing in the order of adjournment any time at which the court shall reconvene, precludes the court from again convening until the time fixed by law for the next regular session of the court." Irwin v. Irwin, 2 Okla. 180; Black on Judgments, vol. 1, sec. 179; Earls v. Earls, 27. Kan. 538; Laughlin v. Peckham, 66 Iowa, 121; Kirtley v. Marshal S. M. Co., 4 Colo. 111; Filley v. Cody, 4 Colo. 109; Wight v. Wallbaum, 39 Ill. 554.
Defendant in error insists that this case is governed by the decision of Sharp, C. J., in Re Nichol's Will (Phebus et al. v. Vinson et al.) 64 Okla. 241, 166 P. 1087. In that case the court was in session on July 7, 8, and 9, 1915, and made orders in that case on each day. On July 9, 1915, the court granted leave to withdraw depositions for the purpose of attaching notice and certificate. It also ordered the stenographer to make a transcript of the record and file same with the clerk on July 19, 1915, and this case had been specifically set for trial on July 19, 1915. Then the court adjourned, subject to call. On July 19, 1915, the court convened with Judge Charles G. Watts presiding, and the cause came on for trial. The records in the office of the clerk of the Supreme Court showed that orders assigning Judge Watts to hold court in Pottawatomie county were made by Chief Justice Kane as follows: On July 3d, to hold court July 7th and 8th; on July 8th, to hold court July 9th; July 17th, to hold court for one week beginning July 19th; July 24th, a further order to hold court for one week beginning July 26th. The opinion then makes it clear that the court is not determining the effect of an order of adjournment, subject to call, as an abstract proposition, but viewed in the light of all the orders made in this case, and then states: "It is possible that cases may arise wherein a different rule should be applied, but such is not the case under consideration."
The case of the Railroad Co. v. Hand, 7 Kan. 380, quoted from in the majority opinion, is based on an entirely different statute from ours. One of the reasons advanced in that opinion is that the term is considered as one day; that judgments all relate back to the first day of the term. This rule does not obtain in this state under our statutes.
All proceedings had in a court at a time when the holding of such court is not authorized by law or when the term has expired or its jurisdiction is not exercised within the time prescribed by law — it is not a legally constituted court and such proceedings are void. 11 Cyc. 728.
"An assemblage of the proper officers at the proper place, but at a time not authorized by law, does not constitute a court; and any judicial proceedings then had, which under the law can be had only in term time, are null and void." In re James, 4 Okla. Cr. 94, 111 P. 947.
"A judgment of the probate court rendered in a civil action wherein the sum in controversy exceeds the jurisdiction of a justice of the peace, and which judgment was so rendered at the time when the court was not legally in session, is void for want of jurisdiction.
"Judgments rendered by a court not legally in session are void.
"Where terms of court are, under the law, fixed at stated periods, and the court fails to convene at the time so fixed, and by reason thereof the court is not legally in session, the parties to an action cannot, by agreement, confer jurisdiction upon the court to render a judgment binding upon the parties." American Fire Ins. Co. v. Pappe, 4 Okla. 110, 43 P. 1085.
Garlick v. Dunn, 42 Ala. 404; Brumley v. State, 20 Ark. 77; Cain v. Goda, 84 Ind. 209; McCool v. State, 7 Ind. 378; White v. Riggs, 27 Me. 114; Ex parte DeHay, 3 S.C. 564; Hodges v. Ward, 1 Tex. 244; Wilson v. State, 37 Tex.Crim. R.,35 S.W. 390; Withers v. Fuller (Va.) 30 Gratt. 547; Johnson v. Hunter,50 W. Va. 52, 40 S.E. 448.
If the trial was had and judgment rendered when the court was not legally in session, the act of the court was coram non judice and void. American Fire Ins. Co. v. Pappe, supra; In re McClaskey, 2 Okla. 568, 37 P. 854; In re McClaskey,52 Kan. 34, 34 P. 459; In re Terrill, 52 Kan. 29, 34 P. 457; Earls v. Earls, 27 Kan. 538; In re Millington, 24 Kan. 214; In re Walter James, 4 Okla. Cr. 110, supra; Wightman v. Karsner,20 Ala. 446; State v. Roberts, 8 Nev. 239.
Defendant in error says that both parties announced ready for trial. The record shows that no objection was made on the *Page 240 
ground that the court was not legally in session; but even had they tried the case by agreement, this would not give the court jurisdiction, for jurisdiction cannot be conferred by agreement. American Fire Ins. Co. v. Pappe, supra; Earls v. Earls, supra; Francis v. Wells, 4 Colo. 274.
The judgment should have been set aside, because it was void.